Citation Nr: 0312897	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-04 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from September 
1975 to September 1979.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) regional office in Montgomery, Alabama 
(RO).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral foot disorder 
is manifested by chronic and severe foot pain.  

2.  Bilateral tinnitus is not manifested by an exceptional or 
unusual disability picture to include a marked interference 
with employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
no more, for plantar fasciitis have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279, 5284 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in July 2001 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency, including 
VA, Vet Center, service department, Social Security, and 
other Federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for a VA examination, and 
one was accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


However, the Board notes that the veteran's claims are based 
on the assignment of initial ratings for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  

I.  Plantar Fasciitis

The veteran complained of foot pain on numerous occasions in 
service and the service medical records indicate diagnoses of 
questionable fasciitis.  Subsequent to service discharge, 
private medical records dated in 1996, reported plantar 
fasciitis with Haglund's deformity.  Reported manifestations 
of the veteran's bilateral foot disorder included pain in the 
ankles, swelling, and blisters.  A VA examination conducted 
in July 2001, reported that the physical examination was 
unremarkable, and provided a diagnosis of severe and chronic 
plantar fasciitis.  The examiner noted that the veteran's 
foot disorder was "probably about 30 [percent] disabling."

The RO granted service connection for plantar fasciitis and 
assigned a 10 percent disability evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5279 
(2002).  When an unlisted residual condition is encountered 
which requires an analogous rating, the first two digits of 
the diagnostic code present that part of the rating schedule 
most closely identifying the bodily part or system involved, 
with a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27 (2002).  In this case, 
the RO rated the veteran's bilateral foot disorder as 10 
percent disabling under the provisions of Diagnostic Code 
5279, which is the maximum rating for anterior metatarsalgia, 
which contemplates pain of the metatarsals.  

Nevertheless, the Board finds that the veteran's 
service-connected bilateral foot disorder more nearly 
approximates a 20 percent disability rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  38 
C.F.R. §§ 4.7, 4.20 (2002).  This rating contemplates a 
moderately severe foot injury.  A 30 percent evaluation is 
warranted for severe foot injuries, and a 40 percent 
evaluation is warranted for loss of use of the foot.  Id.  
The Board however, does not find that a rating in excess of 
20 percent has been shown by the evidence of record.  

The veteran testified at a personal hearing before the Board 
in December 2002, that after 30 years of a job that required 
standing, due to the pain in his feet, he had to obtain 
another position that required less standing.  The veteran 
also testified that his feet ache when he is asleep.

Although the VA examiner noted in 2001 that the veteran 
complained of severe foot pain and opined that it was 
"probably about 30 [percent] disabling," it is important 
that the examiner reported that no clinical findings were 
elicited on examination.  Pain on manipulation of the foot 
was not shown, nor was atrophy of the musculature, disturbed 
circulation, weakness, spasm of the tendo achillis on 
manipulation, swelling, or marked tenderness.  Accordingly, 
as it is within the purview of the Board, and not the medical 
examiner to apply the regulation to the particular facts of 
this case, the Board finds that a 20 percent evaluation, but 
no more, is warranted for the veteran's service-connected 
bilateral foot disorder. 

In this case, the RO granted service connection and assigned 
a 10 percent evaluation for plantar fasciitis as of the date 
of receipt of the veteran's claim, i.e., August 24, 1999.  
See 38 C.F.R. § 3.400 (2002).  By this decision, the Board 
has granted a disability evaluation of 20 percent for the 
veteran's service-connected plantar fasciitis.  After review 
of the evidence, there is no medical evidence of record that 
would support a rating in excess of 20 percent for this 
disability at any time subsequent to the date of receipt of 
the veteran's claim.  Id.; Fenderson v. West, 12 Vet. App. 
119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Tinnitus

The veteran's tinnitus was evaluated by the RO under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under 
this diagnostic code, a maximum evaluation of 10 percent was 
warranted for recurrent tinnitus.  Id.; see also 68 Fed. Reg. 
25822 (May 14, 2003); VAOPGCPREC 2-2003, 68 Fed. Reg. __ 
(2003).  Thus, as the veteran's tinnitus has been granted the 
maximum evaluation available under this rating provision, an 
evaluation in excess of 10 percent is warranted only if the 
Board finds a more favorable applicable diagnostic code or 
there is a basis for an extraschedular evaluation.

The Board, however, is unable to find any alternative 
diagnostic code under which the evaluation of the veteran's 
tinnitus might be increased.  Diagnostic Code 6260 refers to 
the possibility that an evaluation for tinnitus might be 
combined with separate evaluations not only for impaired 
hearing (under Diagnostic Code 6100), as has been done in 
this case, but also for chronic suppurative otitis media, 
mastoiditis, and/or cholesteatoma (under Diagnostic Code 
6200) or peripheral vestibular disorders (under Diagnostic 
Code 6204), except where tinnitus itself supports an 
evaluation under one of those provisions.  See 38 C.F.R. § 
4.87, Diagnostic Codes 6260, Note (2002).  Here, however, the 
veteran has not been diagnosed or granted service connection 
for chronic suppurative otitis media, mastoiditis, 
cholesteatoma, or a peripheral vestibular disorder.  Hence, 
there is no basis for an additional rating.

Finally, the Board considered whether an evaluation in excess 
of 10 percent is warranted on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) for tinnitus.  However, the evidence 
of record does not suggest that tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Therefore, an 
extraschedular evaluation is not in order.  38 C.F.R. § 
3.321(b)(1).

In this case, the RO granted service connection and assigned 
a 10 percent evaluation for tinnitus as of the date of 
receipt of the veteran's claim, i.e., August 24, 1999.  See 
38 C.F.R. § 3.400 (2002).  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 10 percent for the disability at issue at 
any time subsequent to the date of receipt of the veteran's 
claim.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation of 20 percent, but no more, for plantar 
fasciitis, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  An initial 
rating in excess of 10 percent for tinnitus is denied.


REMAND

In this case, the veteran was afforded a VA audiology 
examination in July 2001.  However, at a subsequent VA 
audiology examination in August 2001, the veteran reported 
greater hearing loss than that recorded in the July 2001 
examination.  The examiner noted that the results were 
abnormal on testing and referred the veteran for an Ear, 
Nose, and Throat examination.  Thereafter, a VA 
otolaryngology examination was conducted in September 2001.  
The examiner noted that the veteran's right ear had a 
worsening of speech discrimination.  Additionally, the 
veteran's left ear speech discrimination was reported as 92 
percent, indicating hearing loss for VA purposes.  

Accordingly, these issues are remanded for the following 
actions:

1.  The RO should again contact the 
veteran and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claims.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded a VA 
audiology examination to determine the 
etiology of any left ear hearing loss 
found, as well as the extent of the 
veteran's service-connected right ear 
hearing loss.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished, to include the measurement 
of the puretone thresholds and decibels.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  Following a review of 
the service and postservice medical 
records, the examiner should state 
whether it is at least as likely as not 
that any diagnosed left ear hearing loss 
is related to the veteran's active duty 
service, to include as due to acoustic 
trauma.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should undertake any other 
development it determines is required.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002).

5.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

